DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 2017/0187243), in view of Ye et al. (US 2015/0061577).
Regarding claim 1, Sugiyama discloses a wireless power transfer system [Fig. 1], comprising: a resonant circuit [240, Figs. 1, 2] comprising a resonant component [244] and an inductor [242]; a receiver [310, Figs @ 1, 2] comprising an inductor [312] which forms inductive coupling with the inductor of the resonant circuit [see Figs. 1, 2] 
Sugiyama does not explicitly disclose the inverter comprising switching circuitry coupled to the first and second inputs for selectively connecting the power source to the resonant circuit.
Ye teaches a power transmitter 200 [Fig. 2] includes a differential input 201, an inverter 202, a matching network 204, a primary coil array 206, a voltage detector 208, an inverter driver 210, a sensing circuit 212, coil switches 214, and a controller 216, an inverter 302 is illustrated the inverter 202 in Fig. 2 includes an input 304, an output 306, and four transistors Pl, P2, P3 and P4 the four transistors coupled to the power source via input terminals 304 and coupled to the controller via the inverter driver 210 for selectively connecting the power source to the resonant circuit [see Figs. 2-3, par 0036-0038].

Regarding claim 6, the combination including Ye further discloses wherein the controller controls the switching circuitry so that current in the resonant circuit flows in an alternating manner between positive and negative half cycles, and when current in the resonant circuit reaches the current regulation target in a particular half cycle of the positive and negative half cycles, the switching circuitry is controlled to electrically isolate the resonant circuit from the power source during the particular half cycle, thereby withholding energy from the resonant circuit during the particular half cycle [see Figs. 3-5, par 0038-0042]. 
Regarding claim 10, Sugiyama discloses a wireless power transfer system [Fig. 1], comprising: a resonant circuit comprising a resonant component [240, Figs. 1, 2] and an inductor [243]; a receiver [310, Figs @ 1, 2] comprising an inductor [312] which forms inductive coupling with the inductor of the resonant circuit [see Figs. 1, 2] and a rectifier [330] connected to the inductor of the receiver, the receiver generating a DC output voltage [par 0060]; an inverter [220] having a first input coupled to a power source [power source 100 coupled to inverter 220 via a PFC 210 @ Fig. 1] and a second input for receiving one or more control signals [inverter 220 coupled to power supply ECU 250 for controlling switching circuit of the inverter, par 0040], the inverter comprising switching circuitry coupled to the first and second inputs for selectively connecting the power source to the resonant circuit; and a controller [250] receiving a 
Sugiyama does not explicitly disclose the inverter comprising switching circuitry coupled to the first and second inputs for selectively connecting the power source to the resonant circuit.
Ye teaches a power transmitter 200 [Fig. 2] includes a differential input 201, an inverter 202, a matching network 204, a primary coil array 206, a voltage detector 208, an inverter driver 210, a sensing circuit 212, coil switches 214, and a controller 216, an inverter 302 is illustrated the inverter 202 in Fig. 2 includes an input 304, an output 306, and four transistors Pl, P2, P3 and P4 the four transistors coupled to the power source via input terminals 304 and coupled to the controller via the inverter driver 210 for selectively connecting the power source to the resonant circuit [see Figs. 2-3, par 0036-0038].
Regarding claim 15, the combination including Ye further discloses wherein the controller controls the switching circuitry so that current in the resonant circuit flows in an alternating manner between positive and negative half cycles, and when current in the resonant circuit reaches the current regulation target in a particular half cycle of the .

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sugiyama and Ye et al., and further in view of Ettes et al. (US 2018/0219419).
Regarding claim 2 and 11, the combination of Sugiyama and Ye et al discloses all limitations of claim 1 and 10 above and further Sugiyama discloses wherein the electrical parameter [270 @ Fig. 1] of the input of the resonant circuit comprises a voltage across the resonant circuit [par 0043] but does not disclose the electrical parameter of the resonant component comprises a voltage across the resonant component. 
Ettes teaches a wireless power transfer system [Figs. 1-3] which includes a transmitter 101 [Fig. 1] which includes a driver 203, resonance circuit 201, and coil 103 [Fig. 2]. A demodulator 303 [Fig. 3] is coupled to the primary resonance circuit 201 and is arranged to measure at least one of the inductor current through the transmitter coil 103 and the inductor voltage across the transmitter coil 103 [par 0128-0129].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical parameter of the resonant component comprises a voltage across the resonant component into that of .

Allowable Subject Matter
Claims 3, 7-9, 12 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 and 13-14 are dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/TOAN T VU/Primary Examiner, Art Unit 2836